Title: John Adams to John Quincy Adams, 23 December 1780
From: Adams, John
To: Adams, John Quincy


     
      My dear Son
      Amsterdam Decr. 23. 1780
     
     Yours of the 22d came to hand this Morning. I shall leave it wholly to Mr. Thaxters Judgment, what Lectures you are to attend, as at this distance I cannot form any opinion.
     You will apply the most of your Attention, I hope, to your Latin and Greek Master, for the present.
     I am pleased to see that you recollect the 22 of December, the day on which, those Patriots and Heroes landed at Plymouth, who emigrated immediately from the Town where you now are. It is impossible, but you must ever entertain a Veneration for the Memory of those great and good Men, to whose adventurous Spirit and inflexible Virtue you certainly, as well as I owe our Existence.
     I wish you, in your next Letter, to transcribe me the Passage of Shakespear, in which the Brownists are mentioned.
     You should treat the Minister of that Society, in Leyden with the greatest Respect, and attend his Meeting, every Sunday both in the forenoon and Afternoon.
     You will also behave with the Utmost Respect to Mr. Luzacs Family who are worthy People and very good Friends to your Country.
     I have heard a very great Character of Mr. Hemsterhuis, formerly Professor of Greek, in the University of Leyden, and that the present Professor of that Language is a Disciple of his Mr. Valkennaar.
     And that another Disciple of his Mr. Rhunkenius, is Professor of History and Eloquence. This Mr. Rhunkenius has published an Edition of an Hymn to Ceres, (found in Russia, and supposed to have been composed by Homer) with a Latin Translation and Notes. I would have you purchase that Hymn.
     Mr. Pestel is Professor of the Law of nations and of the publick Law.
     Mr. Voorda is Professor of the civil Law, that is to say as I understand it, of the Roman Imperial Law, as the Institutes of Justinian &c. Pray enquire whether he reads Lectures upon the whole Corpus Juris, the Digest, the Code, the Novells &c., whether he takes any Notice of the Feudal Law, that is of the Consuetudines Feudorum, and whether any Mention is made of the Cannon Law.
     Mr. Vanderkesel is another Professor of the civil Law, but what is his Department?
     Mr. Dehahn is Professor of Medicine and Chymistry.
     Mr. Allemand is Professor of Experimental Philosophy.
     
     I wish you to make all the Enquiries possible concerning these learned Professors, and let me know whether I have their Names and Departments right.
     Let me know also whether you are matriculated into the University. If not, I wish you to procure the Priviledge and Honour, provided you can by the Rules of the University be admitted to it. The Expence is not to be regarded.
     I hope in short that you will inform yourself as perfectly as possible concerning, the Origin, the Progress, the Institutions, Regulations, Revenues &c. of that celebrated University, and especially to remark every Thing in it, that may be imitated, in the Universities of your own Country.
     Let me know whether there is any Professor of Mathematicks and in what manner they are taught.—Here are Enquiries enough for you, a long time.—Dont neglect to write me often.
     
      Your affectionate Father,
      John Adams
     
    